Case: 19-60277      Document: 00515336238         Page: 1    Date Filed: 03/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-60277                             March 6, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAHIM WILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:17-CR-13-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Rahim Williams appeals the 120-month, guidelines sentence imposed
following his guilty plea to being a felon in possession of a firearm, contending
that the district court committed procedural error by applying the first degree
murder cross-reference through U.S.S.G. § 2K2.1(c)(1)(B). Williams argues
that the testimony adduced at the sentencing hearing failed to sufficiently




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60277     Document: 00515336238      Page: 2    Date Filed: 03/06/2020


                                  No. 19-60277

establish that he used the gun in question to shoot and kill Stephanie Mejia
three days prior to his arrest.
      In light of forensic evidence linking the gun recovered from Williams to
Mejia’s murder, evidence placing Williams in the vicinity of Mejia’s murder at
the relevant time, and the recorded police statement of Mercedez McCarty,
Williams’s ex-girlfriend, detailing his admission to shooting and killing Mejia,
the district court’s finding that a preponderance of the evidence established
Williams’s guilt is plausible in light of the record as a whole. See United States
v. Nava, 624 F.3d 226, 229 (5th Cir. 2010); United States v. Coleman, 609 F.3d
699, 708 (5th Cir. 2010). While Williams points to his and his sister’s alibi
testimony as well as McCarty’s testimony that her inculpatory police
statement was coerced, the court found all three witnesses’ courtroom
testimony wholly lacking in credibility, and “[w]e will not second guess the
district court’s factual findings as to the credibility of witnesses.” United States
v. Garza, 118 F.3d 278, 283 (5th Cir. 1997). In any event, “[w]here there are
two permissible views of the evidence, the factfinder’s choice between them
cannot be clearly erroneous.” United States v. Hebert, 813 F.3d 551, 560 (5th
Cir. 2015) (internal quotation marks and citation omitted); see also United
States v. Vargas-Ocampo, 747 F.3d 299, 303 (5th Cir. 2014) (en banc) (rejecting
“equipoise rule” in criminal cases addressing guilt or innocence (and, thus,
having a higher burden than at sentencing)).
      Williams fails to show error in applying the § 2K2.1(c)(1)(B) cross-
reference in this case. See United States v. Carey, 589 F.3d 187, 196 (5th Cir.
2009). The judgment is AFFIRMED.




                                         2